Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
35 U.S.C. 101
Among other things, the claims recite:
… generating a configuration package development module based at least in part on the first and second configuration object schemas and the first package template, and 
creating a first configuration package via the configuration package development module …

This is understood to describe generating and executing a software tool (see e.g. par. [0128] and [0184] of the specification as originally filed). Executing software is not a task which can be performed in the human mind.

Prior Art
The closest prior art (e.g. US 2010/0114618 to Wilcock et al.) discloses or suggests:
creating a first configuration model for configuring functionality of a first software application, wherein creating the first configuration model further comprises: 
receiving first user input defining first and second configuration object schemas (par. [0231] “configuration parameter values … provided by the customer and software vendor via … requirements”);
creating the first and second configuration object schemas according to the first user input (par. [0334] “The schema allows a template to be created that describes entities …”, par. [0333] “schema would be loaded by an … (IDTM)”), wherein a configuration object schema comprising configuration content comprising one or more parameters, parameter types, parameter values, processing instructions, configuration objects, or a combination thereof, and wherein the at least one of the first configuration object 
storing the first and second configuration object schemas as software objects in a first repository to provide stored first and second configuration object schemas (col. 0228] “repository to hold state information 430”);
receiving second user input to include the stored first and second configuration object schemas in a first package template (par. [0231] “selection of the template (IDTM) configuration parameter values”, par. [0333] “schema would be loaded by an … (IDTM)”);
creating the first package template at least in part by incorporating the configuration content of the stored first and second configuration object schemas into configuration content of the first package template (par. [0334] “The schema allows a template to be created that describes entities …”, par. [0333] “schema would be loaded by an … (IDTM)”, also see Fig. 8, IDTM 440); and 
creating a first configuration package at least in part by incorporating the configuration content of the first package template into the first configuration package (par. [0269] “The Template Instantiation Service … takes as input the System Template Model”, par. [0269] “It outputs a System Model”, fig. 8, System Model 420);
storing the first configuration model in a second repository, where the second repository is the first repository or is a repository different than the first repository (col. 0228] “repository to hold state information 430”); 
deploying the first configuration package to the first software application (par. [0274] “A Resource Deployment Service configures and starts the resources …”);
creating a second configuration model for configuring functionality of a second software application, wherein the second software application is the first software application or is a software application different than the first software application (par. [0114] “generate variants of the model”), and wherein creating the second configuration model comprises: 
receiving third user input defining a second package template (par. [0231] “selection of the template (IDTM) configuration parameter values …”, par. [0110] “The requirements of the customer … may evolve”); and
creating a second package template according to the third user input at least in part by incorporating the configuration content of the stored first configuration object schema and a stored third configuration object schema into contents of the second package template, wherein the second package template is different than the first package template and the stored third configuration object schema is not included in the first package template (par. [0114] “generate variants of the model”, par. [0333] “schema would be loaded by an … (IDTM)”, also see Fig. 8, IDTM 440). 

The closest prior art does not fairly disclose or suggest.

generating a configuration package development module based at least in part on the first and second configuration object schemas and the first package template, and 
creating a first configuration package via the configuration package development module at least in part by incorporating the configuration content of the first package template into the first configuration package.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON D MITCHELL/Primary Examiner, Art Unit 2199